Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 9, 11-13 and 16-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8, 14-15 and 18 directed to non-elected species the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.









Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Michelle Lewis on 6/6/22.

The application has been amended as follows: 

18.	(Currently Amended) A method for producing a hyper-blebbing bacterium according to claim 1 which method comprises genetically modifying
a hyper-blebbing Gram-negative bacterium to over-express a flippase wherein said flippase is (a) encoded by a sequence having 80% or greater sequence identity with SEQ ID NO: 1 or SEQ ID NO:3 and/or (b) comprises a sequence having 80% or greater sequence identity with SEQ ID NO: 2 or SEQ ID NO:4; and
further genetically modifying said bacterium to produce a lipopolysaccharide (LPS) that has less toxicity than the toxicity of a corresponding wild-type LPS; wherein
said over-expression results in the outer membrane vesicles (OMVs) or Generalised Modules for Membrane Antigens (GMMAs) spontaneously produced by said bacterium to be enriched for one or more lipoproteins when compared to OMVs or GMMAs produced by bacterium not over-expressing said flippase; and
wherein the one or more enriched lipoprotein comprises lipoprotein selected from the group consisting of fHbp, NHBA, and NadA and variants thereof, and combinations thereof.



Status of Claims
Claims 1-9 and 11-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645